DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendment on 4/29/2021.
The examiner notes the IDS filed on 4/27/2021 has been considered.

Terminal Disclaimer
The terminal disclaimer filed on 4/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,897,485 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner's Statement of Reason for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a DNS server receives from a receiving email system, a DNS query for an email domain stored at the DNS server, the DNS query including identifying information of a sender of an email. The DNS server extracts the identifying information of the email sender from the DNS query and identifies one of a plurality of delivering organizations from the information. The DNS server determines whether the identified delivering organization is authorized to deliver email on behalf of the email domain. In response to determining that the identified delivering organization is authorized to deliver email on behalf of the email domain, the DNS server generates a target validation record based on the identity of the authorized 
The closest prior art, as previously recited, are Sachtjen (US 2008/0189770 A1), Drako et al. (US 2010/0325240 A1) and Chasin (US 2007/0244974 A1) in which, Sachtjen discloses authenticating and confidence marking e-mail messages are described. One embodiment describes a method of authenticating an e-mail message. This method involves extracting a plurality of e-mail headers associated with the e-mail message, and identifying a sending edge mail transfer agent (MTA). The method then calls for determining if the sending edge MTA is authorized to send the e-mail message; and in which Drako teaches operating a service such as a remote database as a dns server, receiving inputs such as queries as domain names and transmitting replies in the format of IPv4 or IPv6 addresses; and in which Chasin teaches a method handles bounced messages in a private network processing hub that is configured to handle messages submitted by a plurality of member networks that are registered with the private network processing hub, and wherein the private network processing hub and the plurality of member networks form a private networks. The method may include receiving a first message from a member network or from an unregistered network within the private network processing hub, and determining whether the first message is a bounced message generated in response to an original message sent by the private network processing hub by searching the first message for a tracking identifier that was generated by the private network processing hub and inserted into the original message. The determining operation may include searching for the tracking identifier among a plurality of stored tracking identifiers. A system is described that carries out the method.
receiving, at an authorizing domain name system (DNS) server, an indication from a domain owner system that the domain owner system has authorized a delivering email system to send emails on behalf of the domain owner system, wherein the domain owner system is associated with a first domain operated by a domain owner DNS server, the domain owner DNS server being a different server than the authorizing DNS server, wherein the delivering email system is associated with a second domain being different from the first domain, and wherein the authorizing DNS server, the domain owner system, and the delivering email system are different entities; generating a DNS record to include information that is used to authenticate emails that are sent from the delivering email system on behalf of the domain owner system, the information being specific to a combination of the domain owner system and the delivering email system; publishing the DNS record, on behalf of the domain owner system, at a subdomain of the first domain associated with the domain owner system, the subdomain specifically designed for the delivering email system, wherein the first domain is operated by the domain owner DNS server and wherein the domain owner system delegates the subdomain to the authorizing DNS server to operate the subdomain; 2receiving a DNS query from a receiving email system that intends to authenticate an incoming email purportedly sent from the first domain associated with the domain owner system, the email including an identifier and data indicating the email being delivered by the delivering email system, the DNS query redirected from the first domain operated by the domain owner DNS server to the subdomain based on the identifier; and returning, on behalf of the domain owner system, the information in the DNS record published under the subdomain to the receiving email system, the information determining whether the incoming email is authenticated.

Therefore the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARI L SCHMIDT/Primary Examiner, Art Unit 2439